EXHIBIT 24 POWER OF ATTORNEY Pursuant to the requirements of the Securities Act of 1934, this report has been signed by the following persons on behalf of the registrant and in the capacities indicated. /s/ Pengfei Liu Dated: March 26, 2013 Pengfei Liu, Chief Executive Officer, Secretary & Director (Principal executive officer) /s/ Marco Hon Wai Ku Dated: March 26, 2013 Marco Hon Wai Ku, Chief Financial Officer (Principal financial officer and principal accounting officer) /s/ Weipeng Liu Dated: March 26, 2013 Weipeng Liu, Director /s/ Xiaochuan Li Dated: March 26, 2013 Xiaochuan Li, Independent Director /s/ Changhu Xue Dated: March 26, 2013 Changhu Xue, Independent Director /s/ Honkau Wan Dated: March 26, 2013 Honkau Wan, Independent Director
